DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The claims received 03/31/2022 have been entered and fully considered.  Claims 1-30 are pending and examined herein.

Information Disclosure Statement
The information disclosure statement filed 03/31/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, a copy of each of foreign patent documents 1-3 has not been provided.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  It is noted that the claims are not directed to a method of testing or secondary batteries, and a method of assembling an electrode assembly is claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21 and 30, the claims recite “the resistive polymeric material” in lines 3 and 3-4, respectively.  The independent claims 1 and 22 each recite “a resistive polymeric material,” however that resistive polymeric material is part of the adhesive layer which is disposed between the electrode busbar and the end portions of the electrode current collectors, while the resistive polymeric material of the instant claims is part of the counter-electrode adhesive layer which is disposed between counter-electrode busbar and the end portions of the electrode current collectors.  Referring to “the resistive polymeric material” is therefore confusing.  The Office suggests amendment the claim to recite “a resistive polymeric material” or an amendment sufficient to distinguish between the two resistive polymeric materials.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 11-25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0207264 A1 (“Busacca”) in view of US 2014/0216644 A1 (“Keite-Telgenbüscher”).  Supporting data from MatWeb.
Regarding claims 1-3 and 22, Busacca discloses an electrode assembly of a secondary battery and method of assembling the electrode assembly (Abstract; Fig. 30).  The electrode assembly 106 comprises a population of unit cells 504 stacked atop each other in a stacking direction Y (Figs. 25A-H, 26A-F), each member of the unit cell population including an electrode structure 110, a separator structure 130, and a counter-electrode structure 112.
The electrode structure 110 comprises an electrode current collector 136 and an electrode active material layer 132 ([0142]).  The electrode structure 110 extends in a longitudinal direction Z perpendicular to the stacking direction (Figs. 25A-H, 26A-F).  An electrode current collector end 604 (“end portion of the electrode current collector”) extends past the electrode active material 132 and the separator structure 130 in the longitudinal direction Z, and the electrode current collector end 604 is bent in a direction orthogonal to the longitudinal direction of the electrode structure and extends in the stacking direction or opposite the stacking direction (Figs. 27A’, 27B’, 27E’, 27F’, 30; [0186]).
The counter-electrode structure 112 comprises a counter-electrode current collector 140 and a counter-electrode active material layer 138 ([0168]).  The counter-electrode structure extends 112 in a longitudinal direction Z perpendicular to the stacking direction (Figs. 25A-H, 26A-F).
The electrode assembly further comprises an adhesive ([0194]) and an electrode busbar 600 (Figs. 27A’, 27B’, 27E’, 27F’, 30; [0177], [0184]).  A surface of the electrode busbar 604 is positioned adjacent the electrode current collector ends 604 and extends in the stacking direction Y (Figs. 27A’, 27B’, 27E’, 27F’, 30).  The electrode busbar is attached to the electrode current collector ends 604 through the adhesive ([0194]).
While Busacca discloses an adhesive, Busacca does not expressly disclose an adhesive layer comprising a resistive polymeric material.
Keite-Telgenbüscher discloses an adhesive film which can be bonded when heat-activated (Abstract).  The adhesive film comprises a polymer-metal blend comprising at least one adhesive which can be bonded when heat-activated (Abstract).  The adhesive may comprise a thermoplastic heat-activatedly bonding adhesive, such as polyolefin and copolymers thereof and ethylene-ethyl acrylate copolymers ([0034]-[0035]).  The adhesive film of Keite-Telgenbüscher unites high bond strength with high electrical conductivity ([0022], [0034], [0068], [0072]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the adhesive film of Keite-Telgenbüscher to provide high bond strength and high electrical conductivity.  Keite-Telgenbüscher teaches the adhesive film is applied with heat and pressure ([0034], [0073], [0076]).  Given the structure of Busacca, the heat and pressure would be applied to the electrode busbar.
Regarding claims 4-7 and 23-25, modified Busacca discloses the method of claim 1 and the electrode assembly of claim 22.  Keite-Telgenbüscher discloses the adhesive film comprises a fibrous, electrically conductive filler (Abstract) and exemplifies nickel-coated carbon fibers ([0051]).
Regarding claims 11-13 and 27, modified Busacca discloses the method of claim 4 and the electrode assembly of claim 23.  Keite-Telgenbüscher discloses exemplary adhesives including Grilltex 1365 (copolyester), Amplify EA 100 (ethylene copolymer), and Yparex 8102E (ethylene copolymer) ([0079]-[0084]).  As shown by MatWeb, these adhesives have melt flows of 23 g/10 min, 1.3 g/10 min, and 2.3 g/10 min, respectively.
Regarding claims 14-16 and 28, modified Busacca discloses the method of claim 4 and the electrode assembly of claim 23.  Keite-Telgenbüscher discloses the activation temperature of thermoplastic systems being regarded as the melting point, i.e., the temperature TMP of the peak extreme value in the melting procedure (measurement by means of differential scanning calorimetry (DSC)) ([0029]).  Keite-Telgenbüscher discloses examples wherein the activation temperature is 110°C, 130°C, 150°C, and 170°C ([0096]).
Regarding claim 17, modified Busacca discloses the method of claim 1.  The claimed limitation (i.e. “positioning the electrode busbar against unbent end portions of each electrode current collector and applying pressure toward the electrode current collectors and in the stacking direction”) is inherently met by Busacca because Busacca discloses electrode current collector ends 604 extend entirely through one or more of the apertures 618, and the ends are bent towards an exterior surface 616 of the electrode busbar ([0193]).
Regarding claims 18 and 29, modified Busacca discloses the method of claim 1 and the electrode assembly of claim 22.  Busacca discloses counter-electrode current collector ends 606 extend past the counter-electrode active material and the separator structure in the longitudinal direction Z opposite of the electrode current collector ends 604 (Figs. 26A, 30; [0186]).  
The counter-electrode current collector ends 606 are bent to be approximately perpendicular to the longitudinal direction Z of the counter-electrode structure and to extend in the stacking direction Y or opposite the stacking direction Y (Figs. 27A’, 27B’, 27E’, 27F’, 30; [0192]).  
A counter-electrode busbar 602 extending in the stacking direction is positioned with a surface of the counter-electrode busbar 602 in contact with the counter-electrode current collector ends 606 of the counter-electrode current collectors 140 (Figs. 27A’, 27B’, 27E’, 27F’, 30; [0192]-[0195]).
The counter-electrode busbar 602 is attached to the counter-electrode current collector ends 606 ([0194]-[0195]).
Regarding claims 19-20, modified Busacca discloses the method of claim 1.  Busacca discloses the counter-electrode current collector ends 606 may be attached to the counter-electrode busbar 602 by an adhesive (i.e. gluing), welding, or soldering ([0194]).
Regarding claims 21 and 30, modified Busacca discloses the method of claim 18 and the electrode assembly of claim 29.  As discussed above, Keite-Telgenbüscher discloses an adhesive film which can be bonded when heat-activated (Abstract).  The adhesive film comprises a polymer-metal blend comprising at least one adhesive which can be bonded when heat-activated (Abstract).  The adhesive may comprise a thermoplastic heat-activatedly bonding adhesive, such as polyolefin and copolymers thereof and ethylene-ethyl acrylate copolymers ([0034]-[0035]).  The adhesive film of Keite-Telgenbüscher unites high bond strength with high electrical conductivity ([0022], [0034], [0068], [0072]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the adhesive film of Keite-Telgenbüscher to provide high bond strength and high electrical conductivity.  

Claims 8-10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0207264 A1 (“Busacca”) in view of US 2014/0216644 A1 (“Keite-Telgenbüscher”) as applied to claims 6 and 25 above, and further in view of US 2009/0117269 A1 (“Hansen”).
Regarding claims 8-10 and 26, modified Busacca discloses the method of claim 6 and the electrode assembly of claim 25.  Keite-Telgenbüscher discloses the metal coated carbon fibers have an aspect ratio of at least 10 ([0052]) but is silent regarding the aspect ratio being less than or equal to 10,000:1 [claims 8 and 26], between 50:1 to 5,000:1 inclusive [claim 9], and between 100:1 to 2,000:1 inclusive [claim 10].
Hansen discloses an electrically conductive composite material includes metallic nanostrands distributed throughout a matrix constructed of a polymer, ceramic, or elastomer (Abstract).  Hansen teaches the use of longer aspect ratios in the metal nanostrands may enhance the electrical conductivity of the composite material, but longer aspect ratios also introduce practical limitations with respect to incorporating the nanostrands into an article.  Nanostrands with an aspect ratio over about one-thousand-to-one are often difficult to disperse.  Thus, the average aspect ratio may advantageously range from about ten-to-one to about one-thousand-to-one ([0043]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the aspect ratio of the fibrous, electrically conductive filler to enhance the electrical conductivity while still providing ease of dispersal as taught by Hansen.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727